HALL, Circuit Judge.
I respectfully dissent.
The record does not compel the conclusion that Diambekov is credible. INS v. Elias Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). The immigration judge (“IJ”) cited several material omissions in Diambekov’s testimony and several inconsistencies between his testimony and his application for asylum. Diambekov testified that his friend’s wife was killed when an unknown assailant shot into their car. His asylum application contains two references to an attempted assassination. First, Diambekov stated that “[t]hey ... tried to assassinate me.” In a separate section, he stated that “[o]ne day during training somebody tried to terminate me.” The IJ concluded that neither of these statements referred to the incident in the car. This conclusion was based on an implicit assumption that Diambekov’s statement that “[t]hey ... tried to assassinate me” referred to the assassination attempt “during training,” which was the only other incident mentioned in his asylum application. Regardless of which incident “[t]hey ... tried to assassinate me” refers to, there are relevant inconsistencies between Diambekov’s asylum application and his testimony because he did not testify to any assassination attempt that occurred “during training.” Diambekov’s omission was not minor because an assassination attempt would go to the heart of Diambekov’s fear of future persecution. See Aguilera-Cota v. INS, 914 F.2d 1375, 1382 (9th Cir.1990) (reversing IJ’s adverse credibility finding because it was based on the omission of two “collateral” events).
Diambekov’s application for asylum also indicated that he had been “detained and interrogated in Moscow on different occasions.” In his testimony he only indicated one such incident: he and the other occupants of his car were detained by the police after his friend's wife was killed. His application for asylum indicated that he had been “physically abused” “a num*166ber of times.” However, he testified to only one incident of physical abuse. These discrepancies were probably not caused by illiteracy or poor English language skills. Aguilera-Cota v. INS, 914 F.2d 1375, 1382 (9th Cir.1990) (“Forms are frequently filled out by poor, illiterate people who do not speak English and are unable to retain counsel. Under these circumstances, the IJs cannot expect the answers provided in the applications to be as comprehensive or as thorough as they would be if set forth in a legal brief.”). As the IJ recognized, Diambekov is well educated:
[Respondent is an intelligent and educated man who, according to his own testimony, was specifically selected to serve in a special military division under the former Soviet KGB. Thus, in adjudicating the significance of the inconsistencies or other problems in the respondent’s testimony under the Ninth Circuit precedent, it must be considered that the respondent is a sophisticated, intelligent, highly trained individual. He has to be held responsible for what he says.
Like the majority, I too am somewhat troubled that Diambekov was not questioned directly about these inconsistencies. However, I do not think this is sufficient to find that the record compels reversal because the inconsistencies are central to Diambekov’s claim and obvious from the face of the record.
I would affirm because the record does not compel a finding that Diambekov was credible, and Diambekov did not submit easily obtainable documentary evidence to establish that he had a well-founded fear of persecution.